DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 4/28/2021.
Claims 1-4, 8-15 are subject to examination.  Claim 5-7, 16 is cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  lack of antecedent basis.  With respect to claim 14, it recites “said predefined structure”, but independent claim 11 which claim 14 depends on does not recite “predefined structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canu et al. U.S. Patent Publication # 2009/0265381 (hereainfter Canu)
With respect to claim 1, Canu teaches a profile code reading and processing device comprising at least a processor and at least a memory, wherein the at least a processor is configured to:
-read a first optically, magnetically, short range radio acoustically or tactile machine readable said profile code (i.e. memory device, credit card etc. )(Paragraph 72, 80) encoded in an object local to a 
-create a persistent record in a database local to the user of said filter locally to said user (i.e. profile is stored on a credit card, memory device which is accessible by the user), with a predefined lifetime from said profile code (i.e. if the user will purchase more products, it will continue if not, the user profile is removed from the computing system) (Paragraph 72, 80)
-read a second optically, magnetically, short range radio, acoustically or tactile machine readable content code (i.e. “RFID tag on the packing of the product”) encoded in an object local to said user wherein said content code incorporate output text (i.e. element data associated with the product is retrieved) (Paragraph 75-76, 80)
-recover said filter from said persistent record (i.e. reading from profile the allergen/allergies) (Paragraph 72, 76, 80-82)
-apply said filter to said output text to obtain modified material consisting of a subset of said text (i.e. provide/generate a warning for the user if there is a match with allergen from the profile and allergen from the product) (Paragraph 76-77, 80-82)
-output said modified content material (i.e. generating a warning for the user) (Paragraph 76-77, 80-82)
With respect to claim 2, Canu teaches a computer implemented method performed by a profile code reading processing device comprising at least a processor and at least a memory, wherein the at least a processor is configured to:
-reading an optically, magnetically, short range radio acoustically or tactile machine readable said profile code (i.e. reading memory device, credit card etc. )(Paragraph 72, 80) encoded in an object local to a user (i.e. profile loaded on a credit card or fidelity card, USB memory device), wherein said 
-creating a persistent record in a database local to the user of said filter locally to said user (i.e. profile is stored on a credit card, memory device which is accessible by the user), with a predefined lifetime from said profile code (i.e. if the user will purchase more products, it will continue if not, the user profile is removed from the computing system) (Paragraph 72, 80)
-reading an optically, magnetically, short range radio, acoustically or tactile machine readable content code (i.e. “RFID tag on the packing of the product”) encoded in an object local to said user wherein said content code incorporate output text (i.e. element data associated with the product is retrieved) (Paragraph 75-76, 80)
-recovering said filter from in the processing of content from said persistent record (i.e. reading from profile the allergen/allergies) (Paragraph 72, 76, 80-82)
-applying said filter for use in the processing of content to said output material to obtain modified material consisting of a subset of said text (i.e. provide/generate a warning for the user if there is a match with allergen from the profile and allergen from the product) (Paragraph 76-77, 80-82)
-output said modified content material (i.e. generating a warning for the user) (Paragraph 76-77, 80-82)
With respect to claim 3, Canu teaches the method of claim 2,  wherein said reading said profile code or said reading said content code comprises scanning an optical code  (i.e. bar code)(Paragraph 75)
	With respect to claim 4, Canu teaches the method of claim 2, wherein said of reading said profile code or said reading a content code comprises interrogating an RFID tag (Paragraph 75)
With respect to claim 11, Canu teaches a non-transitory storage medium having a set of machine readable codes stored thereon and comprising a content code defining output text (i.e. warning label for the user) and a profile code (i.e. profile stored in credit card) defining a filter capable to said output 
	With respect to claim 12, Canu teaches a non-transitory storage medium having a set of machine readable codes stored thereon and defining output material according to a predefined structure, said codes comprising a filter for use in the processing of content characterized in that application of said filter for use in the processing of text defined in a profile code of corresponding structure defines modified content material consisting of a subset of said text content code characterized in that application of a content operation defined in a profile code of corresponding structure defines modified content material (Paragraph 70, 72-83).
	With respect to claim 13, Canu teaches a non-transitory storage medium having a set of machine readable codes stored thereon and defining a filter for use in the processing of content according to a predefined structure, said profile code characterized in that application of said filter for use in the processing of content to a content code defining output text in accordance with a corresponding predefined structure defines modified content material consisting of a subset of said text (Paragraph 70, 72-83).
With respect to claim 14, Canu teaches the non-transitory storage medium of claim 11, wherein said predefined structure (i.e. spelling or words) comprises a predefined number of character sets of predefined length (i.e. words for allergies) (Paragraph 70, 72, 80), in a predetermined order (Paragraph 70, 72, 80), each character set being selected from a predefined list and associated with predefined content material (i.e. known allergies) (Paragraph 70, 72, 80)
	With respect to claim 15, it is non-transitory computer storage medium claim implementing the method of claim 2, therefore claim 15 is rejected under same basis as claim 2 (see rejection of claim 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canu et al. U.S. Patent Publication # 2009/0265381 (hereainfter Canu)  in view of Shalev et al. U.S. Patent Publication # 2017/0024945 (hereinafter Shalev)
With respect to claim 8, Canu teaches the method of claim 2,  comprising modifying the content of said persistent record after said recovering the content of said persistent record (i.e. user can restart the process with the changing the profile and scanning another item) (Paragraph 70, 80-83) but does not explicitly state modifying the content of the record.  Shaley teaches modifying the content of said persistent record after said recovering the content of said persistent record (i.e. updating of the access permit in the user profile) (Paragraph 51, 52, 54-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shaley’s teaching in Canu’s teaching to come up with modifying the content of said persistent record.  The motivation for doing so would be to make changes in the profile in order to buying certain products.
	With respect to claim 9, Canu teaches the method of claim 2, but fails to further teach wherein said profile code or said content code includes a threshold time, and wherein said method proceeds to said applying said filter for use in the processing of content if said threshold time is later than the current time.  Shaley teaches wherein said profile code or said content code includes a threshold time, and wherein said method proceeds to said applying said filter for use in the processing of content if said threshold time is later than the current time (i.e. alerts may be generated when a presence of a user in an area does not match his or her credentials for instance when a visitor remain after defined visiting hours) .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canu et al. U.S. Patent Publication # 2009/0265381 (hereainfter Canu)  in view of Onyang et al. U.S. Patent Publication # 2011/0113068 (hereinafter Onyang)
	With respect to claim 10, Canu teaches the method of claim 2, but fails to further teach in which said profile code or said persistent record is encrypted. Onyang teaches profile code or said persistent record is encrypted (Paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Onyang’s teaching in Canu’s teaching to come up with said profile or persistent record is encrypted.  The motivation for doing so would to secure the personal/private data/information about the user so it cannot be misused.  
Response to Arguments
Applicant's arguments filed 10/29/2020 with respect to amended claim limitation has been considered but deemed moot in view of new grounds of rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1).  Cakiral et al. U.S. Patent Publication # 2005/0119946 (hereinafter Cakiral) which in Paragrah 7, teaches user profiles are not stored on central server but locally on a mobile device.  To record the product identification, the mobile device may have an optical reading device with which a bar code can be read.
2).  Bhogal et al. U.S. Patent Publication # 2008/0308630 which teaches providing shopping assistance information to customers using RFID tagged items in store equipped with on-board or hand-
3).  Bradley et al. U.S. Patent Publication # 2013/0325567 which in Paragraph 201 teaches scanning multi-modal artifact data which includes QR code and matching it with profile.
4).  Sharma et al. U.S. Patent Publication # 2014/0045472 which in Paragraph 48 teaches having 2 QR codes and each having different access for users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL

Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453